         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 1 of 18 Page ID #:87



                      1         Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                      2                stephen@abraham-lawoffices.com
                                              1592 Pegasus Street
                      3                Newport Beach, California 92660
                                           Telephone: (949) 878-8608
                      4                    Facsimile: (714) 852-3366

                      5    Attorney for Defendants
                      6

                      7
                                                         UNITED STATES DISTRICT COURT
                      8                                 CENTRAL DISTRICT OF CALIFORNIA
                      9
                   10                                                         Case No. 2:19-cv-05589-DMG-GJS
                   11                                                         DEFENDANTS’ MEMORANDUM
                                                                              OF POINTS AND AUTHORITIES
                   12                                                         IN SUPPORT OF MOTION FOR
                           Brian Whitaker,
                   13                                                         PARTIAL SUMMARY JUDGMENT
                                                                 Plaintiff,
                                                                              AND REQUEST TO DECLINE
                   14
                                                   v.                         SUPPLEMENTAL JURISDICTION
                   15                                                         OVER STATE CLAIMS
                      Kajima Development Corporation,
                                                                              Honorable Dolly M. Gee
                   16 a Delaware Corporation; Koojuice,
                      Inc., a California Corporation; and                          United States Courthouse,
                   17 Does 1-10,                                                   350 West 1st Street
                                                                                   Courtroom 8C, 8th Floor
                   18                                        Defendants.           Los Angeles, CA, 90012

                   19                                                         Date:      Friday, January 31, 2019
                   20                                                         Time:      3:00 p.m.
                                                                              Court:     8C
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        1
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 2 of 18 Page ID #:88



                      1
                                                                    TABLE OF CONTENTS
                      2

                      3

                      4
                           I. INTRODUCTION AND SUMMARY................................................................ 1

                      5    II. RELEVANT FACTS .......................................................................................... 2
                      6              1.        The Alleged Visit and Commencement of the Suit .............................. 2
                      7              2.        Alleged Barriers are Removed .............................................................. 2
                                     3.        The Property as it Exists Now .............................................................. 3
                      8
                                               A.      Inspections of the Property ......................................................... 3
                      9
                                               B.      Conditions Alleged in the Complaint (Doc. 1) as
                   10                                  Further Identified in Plaintiff’s Statement of the Case
                   11                                  (Doc. 16) ..................................................................................... 3
                                                       1.    Exterior Table (Complaint ¶14) –
                   12                                        COMPLIANT................................................................... 3
                   13                          C.      There are No Remaining Noncompliant Conditions .................. 4
                   14
                           III. DISCUSSION .................................................................................................... 4
                   15                1.        The Federal ADA Claim is Moot as to Conditions
                   16                          Alleged in the Complaint ...................................................................... 4
                   17                          A.      Federal Courts Only Hear Actual Cases or
                                                       Controversies .............................................................................. 4
                   18
                                               B.      There is no Longer any Basis for Relief under the
                   19                                  ADA ............................................................................................ 5
                   20
                                                       1.    There must be a Continuing Right to Injunctive
                                                             Relief ................................................................................ 5
                   21                                  2.    Plaintiff Cannot Claim Deterrence Based on
                   22
                                                             Nonexistent Conditions .................................................... 6
                                     2.        Plaintiff’s Refusal to Acknowledge the Barrier
                   23
                                               Removal is Unreasonable ..................................................................... 7
                   24
                                     3.        This Court Should Decline to Exercise Supplemental
                   25                          Jurisdiction Over the Remaining State Claims ..................................... 7
                   26                          A.      Long-Standing Principles of Jurisprudence Warrant
                                                       Declining to Exercise Supplemental Jurisdiction in
                   27                                  this Case ...................................................................................... 7
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                         i
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 3 of 18 Page ID #:89



                      1                        B.    State Claims that Predominate the Litigation Warrant
                      2                              Declining to Exercise Supplemental Jurisdiction in
                                                     this Case .................................................................................... 10
                      3
                                               C.    State Court Provides a More Efficient Forum for
                      4                              Plaintiff’s State Law Claims ..................................................... 11
                      5
                           IV. CONCLUSION ................................................................................................ 12
                      6

                      7

                      8

                      9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        ii
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 4 of 18 Page ID #:90



                      1
                                                                TABLE OF AUTHORITIES
                      2
                                                                          FEDERAL CASES
                      3
                           BC by & Through Powers v. Plumas Unified Sch. Dist.,
                      4         192 F.3d 1260 (9th Cir. 1999) ......................................................................... 4
                      5    Carnegie–Mellon Univ. v. Cohill,
                                484 U.S. 343 (1988) ........................................................................................ 9
                      6
                           City of Chicago v. Int’l College of Surgeons,
                      7           522 U.S. 156 (1997) ........................................................................................ 8
                      8    City of Los Angeles v. Lyons,
                                  461 U.S. 95 (1983) .......................................................................................... 6
                      9
                           County of Los Angeles v. Davis,
                   10           44 U.S. 625 (1979) .......................................................................................... 5
                   11      Dufresne v. Veneman,
                                 114 F.3d 952 (9th Cir. 1997) ........................................................................... 6
                   12
                           Earll v. eBay, Inc.,
                   13             5:11-cv-00262, 2011 WL 3955485, at *3 (N.D.
                                  Cal. Sept. 7, 2011) ......................................................................................... 10
                   14
                           Exec. Software N. Am., Inc. v. U.S. Dist. Court for Cent.
                   15            Dist. of Cal.,
                                 24 F.3d 1545 (9th Cir.1994) ............................................................................ 9
                   16
                           Executive Software N. Am., Inc. v. United States Court
                   17           for Central District of Cal.,
                                24 F.3d 1545 (9th Cir. 1994) ........................................................................... 9
                   18
                           Flast v. Cohen,
                   19             392 U.S. 83 (1968) .......................................................................................... 4
                   20      Gingerich v. White Pigeon Community Schs.,
                                736 F.Supp. 147 (W.D.Mich.1990)................................................................. 9
                   21
                           Independent Living Resources v. Oregon Arena Corp.,
                   22            982 F.Supp. 698 (1997) ................................................................................... 6
                   23      Lentini v. Cal. Ctr. for the Arts, Escondido,
                                 370 F.3d 837 (9th Cir. 2004) ......................................................................... 10
                   24
                           Lewis v. Continental Bank Corp.,
                   25            494 U.S. 472 (1990) ........................................................................................ 4
                   26      Lujan v. Defenders of Wildlife,
                                 504 U.S. 555 (1992) ........................................................................................ 5
                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        iii
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 5 of 18 Page ID #:91



                      1 Moeller v. Taco Bell Corp.,
                              No. C02-05849, 2007 WL 2301778, at *6 (N.D.
                      2       Cal. Aug. 8, 2007) ......................................................................................... 10
                      3    Moreno v. G&M Oil Co.,
                                88 F.Supp.2d 1116 (C.D. Cal. 2000)............................................................... 6
                      4
                           Munson v. Del Taco, Inc.,
                      5         46 Cal. 4th 661 (2009)................................................................................... 10
                      6    O’Shea v. Littleton,
                                414 U.S. 488 (1974) ........................................................................................ 6
                      7
                           Org. for Advancement of Minorities with Disabilities v.
                      8          Brick Oven Rest.,
                                 406 F. Supp. 2d 1120 (S.D. Cal .2005). .......................................................... 9
                      9
                           Pickern v. Best Western Cove Lodge Marina Resort,
                   10            194 F.Supp.2d 1128 (E.D. Cal. 2002) ......................................................... 6, 8
                   11 Rogers v. Irvine Co. LLC,
                           No. SA CV 13-0638-DOC(ANx), 2014 WL
                   12      2865699 (C.D. Cal June 24, 2014) ............................................................ 9, 10
                   13      San Pedro Hotel Co., Inc. v. City of L.A.,
                                159 F.3d 470 (9th Cir. 1998) ........................................................................... 9
                   14
                           Steir v. Girl Scouts of the USA,
                   15             383F.3rd 7 (1st Cir. 2004) ............................................................................... 4
                   16      United Mine Workers v. Gibbs,
                                 383 U.S. 715 (1966) .................................................................................. 8, 10
                   17
                           Wander v. Kaus,
                   18           304 F.3d 856 (9th Cir. 2002) ................................................................. 5, 8, 11
                   19                                                   FEDERAL STATUTES
                   20      28 U.S.C. §1332......................................................................................................... 8
                   21      28 U.S.C. §1367......................................................................................................... 8
                   22      42 U.S.C. § 12188...................................................................................................... 5
                   23                                                   FEDERAL TREATISES
                   24      15 MOORE’S FEDERAL PRACTICE § 102.32 ................................................................ 4
                   25                                                      STATE STATUTES
                   26      CAL. CIV. CODE §52 ................................................................................................. 11
                   27      CAL. CIVIL CODE §52.2 ............................................................................................ 11
                   28      CAL. CODE CIV. PROC. §1033 .................................................................................. 11
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        iv
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 6 of 18 Page ID #:92


                                                                 I.
                      1                               INTRODUCTION AND SUMMARY
                      2              This case involves suit under the Americans with Disabilities Act (“ADA”)
                      3    and various state-law theories. Defendants’ motion is premised on the following
                      4    grounds: Plaintiff alleged that he went to a restaurant in June 2019. (Complaint,
                      5    ¶10) He claimed that he would like to return but there is no evidence that he ever
                      6    has. But, after all, pleading requirements being what they were, he needed to allege
                      7    as much to justify commencing this lawsuit. He claimed to want barriers removed
                      8    but aside from the few alleged in his complaint could not identify any others.
                      9              On August 9, 2019, this Court stayed the litigation pending completion of
                   10      early mediation pursuant to the Court’s ADR Program (“ADR 20”). As set forth in
                   11      the Notice to Parties
                   12                     Within fourteen (14) days of the date of the Order Staying
                                          Action and Requiring Early Mediation, Plaintiff must file with
                   13                     the Court and serve on Defendant a statement that includes: 1) a
                                          list of specific conditions that he or she believes violate the
                   14                     ADA; and 2) an itemized list of damages and, for each item, the
                                          amount sought.
                   15
                                     On August 23, 2019, Plaintiff filed his statement of the case (Doc. 16). The
                   16
                           only barrier alleged was the absence of an accessible table at the exterior of the
                   17
                           restaurant.
                   18
                                     Defendants, in response, on September 16, 2019, filed their Response to
                   19
                           Plaintiff’s Statement of Case (Doc. 19). In that Response, Defendants
                   20
                           demonstrated that the claim was moot – that one of the two tables at the exterior of
                   21
                           the restaurant was now accessible.
                   22
                                     After mediation was unsuccessful, Defendants gave notice of intent to move
                   23
                           for summary judgment and sought to meet and confer in order to avoid the expense
                   24
                           of proving to this Court what Plaintiff and his counsel had known for months.
                   25
                           Unfortunately, Plaintiff did not agree though providing no factual basis for
                   26
                           continuing to pursue the federal claim, thereby necessitating this motion.
                   27
                                     The conditions of which Plaintiff complains in his complaint no longer exist.
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        1
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 7 of 18 Page ID #:93



                      1    As such, the federal claim and, therefore, the sole basis for asserting federal
                      2    jurisdiction is moot.
                      3              As to the remaining state law claims, this Court has the power to adjudicate
                      4    them but, in the exercise of its power, may decline to do so where there are
                      5    compelling reasons to have claims over which state law predominates adjudicated
                      6    by state courts and no reasons to try such claims in this Court.
                      7                                           II.
                                                             RELEVANT FACTS
                      8
                           1.        THE ALLEGED VISIT AND COMMENCEMENT OF THE SUIT
                      9
                                     Plaintiff filed his complaint against Defendants on June 26, 2019. He
                   10
                           alleged that he went to Defendants’ property – a restaurant at 134 Astronaut
                   11
                           Ellison S. Onizuku, Los Angeles, California (“Property”) – on some day vaguely
                   12
                           alleged as “June 2019.” (Complaint, Doc. 1, ¶10) and found conditions that
                   13
                           allegedly caused Plaintiff “difficulty, discomfort and embarrassment.” 1 (Id., ¶17).
                   14
                           He devoted the majority of his narrative of “factual allegations” to the lack of
                   15
                           accessible tables. (Id., ¶14). He also alleged that there might be other violations but
                   16
                           would later amend the complaint to add them. (Id., ¶¶20-21). He subsequently
                   17
                           sued, not only claiming the one encounter but deterrence.
                   18
                                     Plaintiff has made no attempt to amend his complaint prior to notice to
                   19
                           Plaintiff’s counsel of Defendants’ intention to move for summary judgment.
                   20
                           Moreover, as noted above, in Plaintiff’s Statement of the Case (Doc. 16), while
                   21
                           required to identify all barriers, the only barrier stated was the absence of an
                   22
                           accessible table at the exterior of the restaurant.
                   23
                           2.        ALLEGED BARRIERS ARE REMOVED
                   24
                                     In August of 2019, Defendants caused one of the two exterior tables to be
                   25
                           replaced with an accessible table. [DF 2]
                   26

                   27   Amply demonstrating Plaintiff’s ability to parrot without stating any facts
                           1

                   28 regarding the pleading standard for an Unruh Act claim.
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        2
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 8 of 18 Page ID #:94


                           3.        THE PROPERTY AS IT EXISTS NOW
                      1
                                     As noted above, all of the allegedly non-compliant conditions identified by
                      2
                           Plaintiff have been eliminated.
                      3
                                     A.        Inspections of the Property
                      4
                                     Craig Lobnow is a California state Certified Access Specialist (CASp #634),
                      5
                           the principal consultant for ProCASp, has over 25 years of construction
                      6
                           management and inspection experience. [DF 3] Lobnow is familiar with Plaintiff’s
                      7
                           claims in the above captioned matter and reviewed the Complaint filed in the
                      8
                           action. [DF 4] Lobnow conducted two inspections of the restaurant identified as
                      9
                           Acai Hero, located at 134 Astronaut Ellison S. Onizuku, Los Angeles, California
                   10
                           For each inspection, he prepared a report. [DF 5] Lobnow conducted inspections
                   11
                           and prepared reports as follows: Site Accessibility Evaluation dated July 17, 2019,
                   12
                           Inspection Date of July 16, 2019. [DF 6]; Site Accessibility Evaluation dated
                   13
                           December 20, 2019, Inspection Date of July 26, 2019, excerpts of which
                   14
                           accompany Defendants’ moving papers as Exhibit 1. [DF 7] As to each report,
                   15
                           Lobnow personally conducted the inspections and took the measurements. [DF 8]
                   16
                                     Based upon Lobnow’s inspection and report, the elements of the Restaurant
                   17
                           identified in Plaintiff’s complaint are compliant under the federal and state
                   18
                           accessibility standards. [DF 9]
                   19
                                     B.            Conditions Alleged in the Complaint (Doc. 1) as Further
                   20                              Identified in Plaintiff’s Statement of the Case (Doc. 16)
                   21                              1.    Exterior Table (Complaint ¶14) – COMPLIANT
                   22                The Complaint alleges noncompliance based on the claim that of two
                   23      exterior tables, neither is accessible to wheelchair-bound patrons. [DF 10]
                   24      Plaintiff’s Statement of the Case identifies the non-accessible table as being a table
                   25      located at the exterior of the restaurant. [DF 11] This alleged barrier was removed
                   26      in August 2019 when one of the two exterior tables was replaced with an
                   27      accessible table. [DF 12] Lobnow confirmed that the exterior table meets
                   28      requirements for accessibility. [DF 13] He also confirmed that the interior tables
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        3
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 9 of 18 Page ID #:95



                      1    meet requirements for accessibility. [DF 14]
                      2              C.        There are No Remaining Noncompliant Conditions
                      3              There are no other noncompliant conditions alleged by Plaintiff in his
                      4    Complaint or Plaintiff’s Statement of the Case. Based on the foregoing, Plaintiff’s
                      5    claims are moot (if they ever existed).
                      6              The foregoing facts address all of grounds for Plaintiff’s federal claim.
                      7                                             III.
                                                                 DISCUSSION
                      8
                           1.        THE FEDERAL ADA CLAIM IS MOOT AS TO CONDITIONS ALLEGED IN THE
                      9              COMPLAINT
                   10                A.        Federal Courts Only Hear Actual Cases or Controversies
                   11                Under Article II of the United States Constitution, federal courts may only
                   12      adjudicate actual cases or controversies, where true adversarial interests give rise
                   13      to a clear and concrete conflict. Flast v. Cohen, 392 U.S. 83, 96-97 (1968).
                   14                This issue is one of standing and mootness. Standing, in the jurisdictional
                   15      sense is based on the facts as they exist at the time the complaint is filed. Mangual
                   16      v. Rotger-Sabat, 317 F. 3rd 45, 58 (1st Cir. 2003). However, a plaintiff's stake is
                   17      not frozen at the moment the lawsuit is filed. As part of the actual case or
                   18      controversy requirement, he must maintain a personal interest in the outcome
                   19      throughout the litigation (15 MOORE’S FEDERAL PRACTICE § 102.32 (Matthew
                   20      Bender 3rd ed.)), or the controversy becomes moot and nonjusticiable despite the
                   21      court's retention of subject matter jurisdiction. Steir v. Girl Scouts of the USA,
                   22      383F.3rd 7, 18 (1st Cir. 2004); Lewis v. Continental Bank Corp., 494 U.S. 472,
                   23      477-78 (1990) (holding that parties must maintain a personal stake in the litigation
                   24      throughout trial and appeal). Courts are required to examine sua sponte
                   25      jurisdictional issues such as standing. See BC by & Through Powers v. Plumas
                   26      Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999).
                   27                In order to establish and maintain standing to bring suit, a plaintiff bears the
                   28      burden of showing: (1) injury-in-fact, or the invasion of a legally protected interest,
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        4
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 10 of 18 Page ID #:96



                      1    that is both (a) concrete and particularized and (b) actual or imminent; (2) causal
                      2    connection between the injury and the conduct complaint of; and (3) likelihood
                      3    that a favorable decision will redress the wrong. Lujan v. Defenders of Wildlife,
                      4    504 U.S. 555, 560 (1992). To demonstrate that a case is moot, the Defendants must
                      5    show that the issues involved are no longer “live” or that the parties lack a legally
                      6    cognizable interest in the outcome. County of Los Angeles v. Davis, 44 U.S. 625,
                      7    631 (1979). As discussed below, there is no “live” interest supporting retention of
                      8    federal jurisdiction.
                      9              B.            There is no Longer any Basis for Relief under the ADA
                   10                          1.       There must be a Continuing Right to Injunctive Relief
                   11                Under the ADA, a plaintiff must establish standing sufficient to seek
                   12      injunctive relief. See 42 U.S.C. § 12188(a) (stating that the available remedies are
                   13      those set forth in section 2000a-3(a), that only provides for injunctive relief to
                   14      private parties). See also Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002). A
                   15      plaintiff is only entitled to injunctive relief under the ADA if he is “being subjected
                   16      to discrimination on the basis of disability ... or ... has reasonable grounds for
                   17      believing [he] is about to be subjected to discrimination.” Id. at (a)(1) (emphasis
                   18      added). The relevant issues here are (1) whether Plaintiff has reasonable grounds
                   19      for current deterrence, and (2) whether Plaintiff remains currently deterred, from
                   20      returning to Defendants’ premises.
                   21                Plaintiff’s federal claim falls short for two reasons: (1) Plaintiff lacks
                   22      “reasonable grounds” for being deterred from Defendants’ plaza based on the
                   23      conditions of the plaza because those prior conditions do not exist (if they indeed
                   24      ever did); and (2) Plaintiff cannot show that he still intends to return to
                   25      Defendants’ plaza and is currently deterred from doing so.
                   26                When a plaintiff seeks injunctive relief in anticipation of future injury, the
                   27      Supreme Court has held that exposure to past illegal conduct does not give rise to
                   28      an actual or imminent injury unless there are “continuing, present adverse effects”
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        5
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 11 of 18 Page ID #:97



                      1    and a plaintiff shows that “there is a real and immediate threat of repeated injury.”
                      2    City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (emphasis added), quoting
                      3    O’Shea v. Littleton, 414 U.S. 488, 495-6 (1974). In this case, Plaintiff’s complaint
                      4    alleges injury in the form of deterrence and seeks injunctive relief to remedy the
                      5    same. Past exposure to illegal conduct does not in itself show a present case or
                      6    controversy regarding injunctive relief if unaccompanied by any continuing,
                      7    present adverse effects. O'Shea, 414 U.S. at 495-496.
                      8              The facts in support of this motion demonstrate that the cause of the injury is
                      9    gone and not likely to return or reoccur. The parking lot, including parking spaces
                   10      and access aisle, is compliant. Ramps and curb cuts are compliant. Accordingly,
                   11      there is no need for this court to issue any injunctive relief – certainly not as relates
                   12      to these Defendants – as there is no reasonable possibility that Plaintiff will be the
                   13      subject of discrimination as alleged.
                   14                          2.   Plaintiff Cannot Claim Deterrence Based on Nonexistent
                                                    Conditions
                   15
                                     Once injunctive relief claims are resolved, the federal claims are moot.
                   16
                           Independent Living Resources v. Oregon Arena Corp., 982 F.Supp. 698, 771
                   17
                           (1997); Dufresne v. Veneman, 114 F.3d 952, 953-954 (9th Cir. 1997); Pickern v.
                   18
                           Best Western Cove Lodge Marina Resort, 194 F.Supp.2d 1128, 1130 (E.D. Cal.
                   19
                           2002). There are no reasonable grounds for fear by Plaintiff that there are or will
                   20
                           be any barriers proscribed under the ADA – if there ever were.
                   21
                                     Standing based on deterrence requires not only a showing of “discriminatory
                   22
                           conditions” but also that a “plaintiff is aware of [the conditions] and remains
                   23
                           deterred.” Pickern, 293 F.3d at 1137 (emphasis added); see also Moreno v. G&M
                   24
                           Oil Co., 88 F.Supp.2d 1116 (C.D. Cal. 2000).
                   25
                                     There is no case or controversy here where the entirety of the claim assumes
                   26
                           that a condition that does not exist.
                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        6
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 12 of 18 Page ID #:98


                           2.        PLAINTIFF’S REFUSAL TO ACKNOWLEDGE THE BARRIER REMOVAL IS
                      1              UNREASONABLE
                      2              Under the Court’s Early Mediation Program, Plaintiff is required to identify
                      3    all barriers and Defendants are required to address them. ADR-20 sets forth as
                      4    follows on the procedure and consequence:
                      5                            PROCEDURE AFTER A STAY IS IMPOSED
                      6                     Within fourteen (14) days of the date of the Order Staying
                                     Action and Requiring Early Mediation, Plaintiff must file with the
                      7              Court and serve on Defendant a statement that includes: 1) a list of
                                     specific conditions that he or she believes violate the ADA; and 2) an
                      8              itemized list of damages and, for each item, the amount sought. If
                                     Defendant remedies the violation(s) identified by Plaintiff, or if
                      9              Defendant asserts that no violation exists, the Defendant will be
                                     required to provide evidence showing the correction or absence of the
                   10                alleged violation(s). Defendants with Certified Access Specialists
                                     (“CASp”) inspection reports may use those reports to rebut Plaintiff’s
                   11                allegations and could be entitled to other protections if Plaintiff has
                                     asserted claims under California law. Information about CASp
                   12                inspections is available from the State of California Department of
                                     General Services website. See
                   13                http://www.dgs.ca.gov/dsa/Programs/programCert/casp.aspx (last
                                     accessed August 16, 2016).
                   14
                                                      VOLUNTARY ACTION TO REMEDY
                   15                                    ADA ACCESS VIOLATIONS
                   16                       A plaintiff’s federal claims may become moot if a defendant
                                     voluntarily remedies conditions alleged to be in violation of the ADA
                   17                and/or ADAAG. In such a case, a defendant who voluntarily
                                     remedies all ADA and ADAAG violations without being ordered to
                   18                do so may obtain dismissal of the claims. Moreover, in some
                                     instances, such voluntary action by a defendant may negate a
                   19                plaintiff’s entitlement to attorney fees. See Buckhannon Bd. & Care
                                     Home, Inc. v. W. Virginia Dep’t of Health & Human Res., 532 U.S.
                   20                598, 605-06 (2001) (superseded by statute on other grounds).
                   21      (emphasis added)
                   22                Plaintiff identified one barrier; Defendants offered evidence that the alleged
                   23      barrier was removed. Plaintiff has now refused to acknowledge as much, forcing
                   24      Defendants to move for summary judgment and to incur fees needlessly.
                   25      3.        THIS COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
                                     JURISDICTION OVER THE REMAINING STATE CLAIMS
                   26
                                     A.        Long-Standing Principles of Jurisprudence Warrant Declining to
                   27                          Exercise Supplemental Jurisdiction in this Case
                   28                Section 1367(c)(4) allows a district court to use its discretion to decline to
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        7
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 13 of 18 Page ID #:99



                      1    exercise supplemental jurisdiction if “in exceptional circumstances, there are other
                      2    compelling reasons for declining jurisdiction.” 29 U.S.C. §1367(c)(4). “[P]endant
                      3    jurisdiction is a doctrine of discretion, not of plaintiff’s right.” City of Chicago v.
                      4    Int’l College of Surgeons, 522 U.S. 156, 172 (1997). Subject matter jurisdiction
                      5    over Plaintiff’s state law claims rests upon supplemental jurisdiction pursuant to 28
                      6    U.S.C. § 1367(a).
                      7              There are compelling reasons for declining to exercise supplemental
                      8    jurisdiction over these state law claims, which seek remedies that Congress clearly
                      9    intended to preclude under the ADA. The fact that an ADA violation may serve as
                   10      an element of state law claim does not automatically confer federal question
                   11      jurisdiction. Pickern, supra, 194 F.Supp.2d at 1131. “Unlike the California
                   12      Disabled Persons Act and the Unruh Civil Rights Act, both of which provide
                   13      damages for violations, the only remedy available to a private plaintiff under the
                   14      ADA is injunctive relief.” 42 U.S.C. §12188(a)(2). Id. Plaintiff’s remaining claims
                   15      do not present a federal question. See Wander v. Kaus, 304 F.3d 856, 859-60 (9th
                   16      Cir. 2002) (ADA-based state law claims seeking damages do not give rise to
                   17      federal question jurisdiction). Nor is there a claim of diversity jurisdiction with
                   18      attendant minimum amount in controversy. See 28 U.S.C. §1332. Where the only
                   19      federal claim-based cause of action is moot and should be dismissed, comity and
                   20      fairness strongly favor dismissal of the remaining state law claims. See United
                   21      Mine Workers v. Gibbs, 383 U.S. 715, 727 (1966) (“[n]eedless decisions of state
                   22      law should be avoided both as a matter of comity and to promote justice between
                   23      the parties, by procuring for them the surer-footed reading of the law.”)
                   24                The Court may consider whether declining to exercise jurisdiction serves the
                   25      principles of economy, convenience, fairness and comity. City of Chicago, supra,
                   26      522 U.S. at 172-3 (1997). The principle of comity strongly favors dismissing the
                   27      state law claims. See Executive Software N. Am., Inc. v. United States Court for
                   28      Central District of Cal., 24 F.3d 1545, 1553 (9th Cir. 1994) (“When novel issues
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        8
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 14 of 18 Page ID
                                               #:100


                      1    of state law are presented, though, considerations of judicial economy are not
                      2    determinative.”) (quoting Gingerich v. White Pigeon Community Schs., 736
                      3    F.Supp. 147, 149-51 (W.D.Mich.1990)).
                      4              In deciding whether to exercise supplemental jurisdiction, a court must
                      5    consider the underlying objective of “most sensibly accommodating the values of
                      6    economy, convenience, fairness, and comity.” Exec. Software N. Am., Inc. v. U.S.
                      7    Dist. Court for Cent. Dist. of Cal., 24 F.3d 1545, 1557 (9th Cir. 1994) (internal
                      8    quotations omitted). A district court need not “articulate why the circumstances of
                      9    [the] case are exceptional” to dismiss state-law claims pursuant to 28 U.S.C.
                   10      section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v. City of L.A., 159 F.3d 470,
                   11      478-79 (9th Cir. 1998) (quoting Exec. Software, 24 F.3d at 1557).
                   12                 “[I]n the usual case in which all federal-law claims are eliminated before
                   13      trial, the balance of factors to be considered under the pendent jurisdiction
                   14      doctrine—judicial economy, convenience, fairness, and comity—will point toward
                   15      declining to exercise jurisdiction over the remaining state-law claims.” Carnegie–
                   16      Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). As one court observed:
                   17                     State court is no less convenient than the instant forum, and it
                                          certainly not unduly burdensome or unfair to dismiss a case that,
                   18                     while advanced in stage, has required almost no actual litigation.
                                          Comity weighs strongly in favor of dismissal, given the fact that only
                   19                     state law claims remain, and these issues potentially raise important
                                          questions of California law. See Org. for Advancement of Minorities
                   20                     with Disabilities v. Brick Oven Rest., 406 F. Supp. 2d 1120, 1130
                                          (S.D. Cal .2005).
                   21
                           Rogers v. Irvine Co. LLC, No. SA CV 13-0638-DOC(ANx), 2014 WL 2865699, at
                   22
                           *2 (C.D. Cal June 24, 2014)
                   23
                                     The case is in the relatively early stages. The only activity was related to
                   24
                           attempts at mediation. Plaintiff can hardly claim that he is deeply invested in
                   25
                           litigating in this forum.
                   26
                                     “This is thus not a situation in which significant resources were expended in
                   27
                           federal court and dismissal would require a new judge to develop familiarity with a
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        9
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 15 of 18 Page ID
                                               #:101


                      1    complex factual situation.” Rogers at *2. This is not a situation where familiarity
                      2    with complex factual situations has already been developed. There can be no
                      3    showing of extraordinary circumstances to justify retaining jurisdiction over the
                      4    state law claims. Accordingly, this Court should decline to exercise supplemental
                      5    jurisdiction under 28 U.S.C. § 1367 over the remaining state law claims.
                      6              B.        State Claims that Predominate the Litigation Warrant Declining
                                               to Exercise Supplemental Jurisdiction in this Case
                      7
                                     Plaintiff’s state-law claims substantially predominate over Plaintiff’s ADA
                      8
                           claim. Firstly, California has its own set of public accommodation accessibility
                      9
                           standards that can provide the basis for liability for disability discrimination in
                   10
                           addition to ADA standards. See Moeller v. Taco Bell Corp., No. C02-05849, 2007
                   11
                           WL 2301778, at *6 (N.D. Cal. Aug. 8, 2007) (“A violation of a California
                   12
                           Standard constitutes a violation of both the CDPA and the Unruh Act.”).
                   13
                                     Secondly, Plaintiff’s timing strongly suggests that he had little interest in
                   14
                           removing barriers – giving no notice of his concerns at any time prior to filing the
                   15
                           complaint. On that basis, the real interest demonstrated by Plaintiff’s timing and
                   16
                           his attorney’s actions were in pursuing monetary claims and fees, matters best left
                   17
                           to state court.
                   18
                                     Thirdly, Plaintiff alleges intentional disability discrimination (Complaint,
                   19
                           ¶22) (“obvious and blatant nature of the barriers”), a claim unnecessary to his
                   20
                           ADA claim. Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 846 (9th
                   21
                           Cir. 2004); see Earll v. eBay, Inc., 5:11-cv-00262, 2011 WL 3955485, at *3 (N.D.
                   22
                           Cal. Sept. 7, 2011) (quoting Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668
                   23
                           (2009)). Determination of intentional discrimination entails application of state-law
                   24
                           standards. See id. Accordingly, a determination of Defendants’ liability for state-
                   25
                           law disability discrimination involves predominantly state-law issues. Cf. Gibbs,
                   26
                           383 U.S. at 726 (noting that where “state issues substantially predominate, whether
                   27
                           in terms of proof, of the scope of the issues raised, or of the comprehensiveness of
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        10
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 16 of 18 Page ID
                                               #:102


                      1    the remedy sought, the state claims may be dismissed without prejudice and left for
                      2    resolution to state tribunals”)
                      3              Finally, Plaintiff’s state-law claims provide more expansive remedies than
                      4    Plaintiff’s ADA claim. Plaintiff seeks damages unavailable under the ADA, but
                      5    available under the Unruh Civil Rights Act. Compare Wander, 304 F.3d at 858
                      6    (noting that damages are not available under Title III of the ADA) with CAL. CIV.
                      7    CODE §52(a) (authorizing damages under the Unruh Civil Rights act).
                      8              C.            State Court Provides a More Efficient Forum for Plaintiff’s State
                                                   Law Claims
                      9
                                     California Civil Code §52.2 gives the California Small Claims Court
                   10
                           specific jurisdiction of disabled access claims under Civil Code §52 and §54.3.
                   11
                           Additionally, California Code of Civil Procedure §1033(b) creates strong
                   12
                           incentives for plaintiffs to file in the most economical level of California’s tiered
                   13
                           jurisdictional classifications (Small Claims [Limited Civil under $10,000], Limited
                   14
                           Civil [under $25,000], and Unlimited Civil [over $25,000. (CAL. CODE CIV. PROC.
                   15
                           §1033(b) (limiting or eliminating an award of costs where a lawsuit is “over-filed”
                   16
                           and the plaintiff fails to obtain a damage award above the jurisdictional minimum).
                   17
                           Given the existence of this “tiered” system of litigation in state court, it would
                   18
                           likely be less costly to the parties if Plaintiff’s state-law claims are litigated in state
                   19
                           court.
                   20
                                     ///
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        11
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 17 of 18 Page ID
                                               #:103

                                                                   IV.
                      1                                         CONCLUSION
                      2              If this lawsuit is about removing barriers, they were removed. If it is about
                      3    litigating state claims, the better question is perhaps whether this Plaintiff should
                      4    have brought them in the first instance.
                      5              For the foregoing reasons, Defendants respectfully submit that their motion
                      6    for partial summary judgment as to Plaintiff’s federal claim be GRANTED and
                      7    that this Court DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION.
                      8
                           Dated: December 27, 2019            LAW OFFICES OF STEPHEN ABRAHAM
                      9
                   10
                                                               By:       /s/ Stephen E. Abraham
                   11
                                                                      Stephen E. Abraham
                   12                                                 Attorneys for Defendants
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660
    (949) 878-8608
                           01-1 - D's PA iso MSJ                        12
                                            P&A ISO DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             Case 2:19-cv-05589-DMG-GJS Document 25-1 Filed 12/27/19 Page 18 of 18 Page ID
                                               #:104


                      1                                       PROOF OF SERVICE
                      2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                      3

                      4 I am employed in the County of Orange, State of California. I am over the age of
                        18 and not a party to the within action. My business address is: 1592 Pegasus
                      5
                        Street, Newport Beach, California 92660.
                      6
                               On December 27, 2019, I served the foregoing document described as:
                      7
                        POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                      8 FOR PARTIAL SUMMARY JUDGMENT AND REQUEST TO DECLINE
                        SUPPLEMENTAL JURISDICTION OVER STATE CLAIMS thereon on all
                      9
                        interested parties in this action as follows:
                   10
                                  Raymond G. Ballister                        Representing Plaintiff
                   11             Phyl Grace
                                  8033 Linda Vista Road Suite 200
                   12             San Diego CA 92111
                                  Telephone: (858) 375-7385
                   13             Facsimile: (888) 422-5191
                                  e-Mail: phylg@potterhandy.com
                   14
                                     [x]       e-Filing pursuant to Court order
                   15

                   16                Executed on December 27, 2019, at Newport Beach, California.
                   17

                   18             I declare under penalty of perjury under the laws of the State of California
                           that the above is true and correct.
                   19

                   20
                                                                     /s/ Stephen E. Abraham
                   21                                                  Stephen E. Abraham
                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              01-1 - D's PA iso MSJ
    (949) 878-8608
                                                                 PROOF OF SERVICE
